COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                   COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                        34 THE CIRCLE
                                                                  GEORGETOWN, DELAWARE 19947


                            Date Submitted: May 4, 2017
                             Date Decided: May 4, 2017

 Stephen P. Norman, Esquire                    E. Chaney Hall, Esquire
 30838 Vines Creek Rd., Unit 3                 Fox Rothschild LLP
 Dagsboro, DE 19939                            919 N. Market Street, Suite 300
                                               Wilmington, DE 19801

              Re: Stephen P. Norman v. Chicago Title Insurance Co.,
              Civil Action No. 12781-VCG

Dear Counsel:

      The Defendant moved to dismiss this matter, alleging failure to state a claim

and lack of both personal and subject matter jurisdiction. The motion was briefed

and argued. At oral argument today, I found that Plaintiff’s Complaint failed to

establish subject matter jurisdiction in the Court of Chancery. Thus, the matter is

dismissed, subject to the Plaintiff’s election to transfer to the Superior Court within

60 days of this Order, pursuant to 10 Del. C. Section 1902.

      At the end of the argument, the Plaintiff sought leave to amend his Complaint,

only so as to establish equitable jurisdiction. I indicated such an amendment was

prohibited under Court of Chancery Rule 15(aaa). This was an error: Rule 15(aaa)

prohibits amendment after briefing a motion to dismiss under Rules 12(b)(6) and
23.1.1 While the Defendant did seek dismissal in part under Rule 12(b)(6), and

therefore the Plaintiff is foreclosed from amending his complaint to address

deficiencies under that rule at this stage of the proceedings, I granted the motion to

dismiss under Rule 12(b)(1), for lack of subject matter jurisdiction. Amendment,

for the purposes of establishing subject matter jurisdiction, is therefore controlled by

Rule 15(a), and not prohibited under 15(aaa). To the extent my bench ruling of this

date is to the contrary, it is withdrawn. Accordingly, the matter is dismissed for lack

of subject matter jurisdiction. The Plaintiff may transfer the matter to Superior Court

within 60 days, or may pursue amendment subject to Rule 15(a), as he finds

appropriate.

       To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.

                                                    Sincerely,

                                                    /s/ Sam Glasscock III

                                                    Sam Glasscock III




1
  See Ch. Ct. R. 15(aaa) (“Notwithstanding subsection (a) of this Rule, a party that wishes to
respond to a motion to dismiss under Rules 12(b)(6) or 23.1 by amending its pleading must file
an amended complaint, or a motion to amend in conformity with this Rule, no later than the time
such party's answering brief in response to either of the foregoing motions is due to be filed.”)
(emphasis added).
                                                2